Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.

Response to Amendment
The amendment filed December 8, 2021 has been entered.  Claim 44 is amended.  Claims 1-43 and 61-65 are canceled.  Claim 66 is new.  Currently, claims 44-60 and 66 are pending for examination.

Response to Arguments
Applicant's arguments filed December 8, 2021 with respect to the enablement rejection have been fully considered but they are not persuasive. Applicant argues the enablement for claim 44 has been satisfied.  The Examiner does not argue with applicant’s argument that the enablement of stimulation parameters that are supported by the specification are satisfied.  Instead, the Examiner maintains that the scope of the claims is not commensurate with the scope of the enabling disclosure.  See 35 U.S.C. 112(a) rejection below.
Applicant’s arguments, see pages 9-12, filed December 8, 2021, with respect to the 35 U.S.C. 112(b), 102(a)(2) and 103 have been fully considered and are persuasive.  The rejection of claims 44-60 and 66 under 112(b), 102(a)(2) and 103 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 44, 46, 55-56, 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17 of U.S. Patent No. 8,934,981. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.  The application’s claim 44 now requires the implanting of an electrical lead within an epidural space of a vertebral segment that corresponds to a thoracic vertebral segment or a lumbar vertebral segment.  Claims 8 and 17 of the patent specify the electrical lead being implanted within epidural space of the patient at a vertebral level selected from the listing consisting of T8, T9, T10, T11, and T12.  Both claims are focused on treating pain without causing paresthesia.  The patented claims state all the limitations recited in application claims 46, 55-56, 58 in claims 1 or claim 9.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 44, 46, 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivering burst stimulation parameters and reducing pain without paresthesia as recited in supported paragraphs of the applicant’s specification (e.g. [0042], [0046]), does not reasonably provide enablement for stimulation parameters outside of those recited in the applicant’s specification.  The declaration of September 14, 2020 states burst stimulation is further defined in paragraph [0026] as “the term ‘burst’ refers to a rapid succession of two or more neuronal action potentials or external stimuli in the approximate frequency range of 50-1000 Hz (Beurrier et al., 1999)” and further states “a spike that is preceded or followed by another spike within a short time interval of approximately (0.1-10 msec)” but these parameters are not presented in the independent claim.  Without further limiting the claim to parameters supported in the specification, the applicant is attempting to claim limitations that are broader than what is supported by the application.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use of the invention commensurate in scope with these claims. As a cursory example, Meadows et al. (US Pat 6,553,263) describes burst stimulation (col. 11, lines 45-55).  The phrase “that is effective for treating pain of the patient” is a result of some sort of burst stimulation that the applicant does not define.  Without narrowing the limitation of the burst stimulation, it stands to reason that any kind of burst stimulation is capable of reducing pain without causing paresthesia, including what Meadows et al. discloses. The language of claim 44 is not enabling over the burst stimulation parameters of Meadows et al. for reducing pain without causing paresthesia.
Claims 44, 46, 66 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which applicant is attempting to claim limitations that are broader than what is supported by the application.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-52, 55-60 and 66 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  line 8 recites “burst stimulation that is effective for treating pain of the patient”.  However the claim does not further refer to this burst stimulation in delivering electrical pulses.  Instead, line 9 introduces the limitation, “programming the electrical spinal cord stimulation system to generate electrical pulses according to one or more operating parameters”.  No connection is made between the burst stimulation of line 8 and the electrical pulses delivered to the electrode adjacent to nerve tissue associated with the vertebral segment in according with the one or more operating parameters thereby treating the patient’s pain without paresthesia (lines 11-13).
Claims 45-52. 55-60, 66 recites the limitation "the burst stimulation includes a plurality of electrical pulses", “plurality of pulses”, “at least two electrical pulses”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear of the plurality of electrical pulses introduced in the dependent claims are the same plural electrical pulses recited in lines 9 and 11 of claim 44.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 46 and 66 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 recites, “the burst stimulation includes a plurality of electrical pulses”.  Claim 66 recites, “wherein the burst stimulation comprises delivering stimulation to the patient via a plurality of bursts, each burst of the plurality of bursts comprising at least two electrical pulses”.  These limitations do not further limit claim 44, as one of ordinary skill in the art would understand that conventional burst stimulation comprises a plurality of electrical pulses.  Further, applicant’s September 14, 2020 declaration states burst stimulation is further defined in paragraph [0026] as “the term ‘burst’ refers to a rapid succession of two or more neuronal action potentials or external stimuli in the approximate frequency range of 50-1000 Hz (Beurrier et al., 1999)”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 44-60 and 66 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and given no other rejections arise as a result of the applicant’s amendments to the claims.

The following is an examiner’s statement of reasons for allowance over the prior art:
Feler et al. (US PG Pub 2007/0179579) was identified as disclosing a method of treating pain comprising the steps of: implanting at least an electrical lead within a patient such that at least one electrode of the electrical lead is disposed within an epidural space ([0040]) of a vertebral segment, E.N. Cameron et al. acknowledges that typical spinal cord stimulators cause “electrical stimulation” that is felt by the patient; such electrical stimulation felt by the patient is considered to be paresthesia.  However, Cameron et al. notes that “it is generally not necessary for the patient to feel the electrical stimulation to experience the therapeutic effect” and states, “the ability of the patient to feel the electrical stimulation again fades” [0096]).  However, Cameron et al. also teaches electrical stimulation of the neuronal tissue in the spinal nervous tissue specifically associated with a C1, C2 or C3 cervical vertebral segment is not necessary for the patient to feel the electrical stimulation to experience the therapeutic effect, therefore suggesting the teachings of Cameron et al. are not combinable with Feler et al.’s stimulation of the thoracic spinal level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feler et al. (US PG Pub 2007/0179579) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792